DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 20, line 1). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, fifth section, first line, "...tensioned gap distance between the fluorescent donor moieties for at least one pair of..." should be "…tensioned gap distance between the fluorescent donor moieties AND THE QUENCHING ACCEPTOR MOIETIES for at least one pair of...". Appropriate correction is required. As all claims depend directly or indirectly from claim 1, they are rejected for the same reason.
In claim 2, the term “DNA origami” renders the claim indefinite. It is unclear what constitutes a “DNA origami”. The specification at paragraph 0039 states: ""DNA origami" and "nucleic acid and/or nucleic acid analog origami" generally refers to the folding of a large, single-stranded nucleic acid (the "scaffold") by annealing with smaller "staple" nucleic acids to form a designated structure." Firstly, the word “generally” prevents this definition from being limiting, and so there is room to argue what, specifically, constitutes “DNA origami”. Secondly, the definition relies on the term “large”, which is itself indefinite. Likewise, paragraph 0043 states: “Tile-based, e.g., single-stranded tile (SST) structures, in contrast to DNA origami, utilize only short sequences of ssDNA that are specifically designed to assemble into complex nanostructures. Unlike DNA origami, tile-based DNA nanostructures do not contain a long scaffold strand.” Again, the reliance on the term “long” to define “DNA origami” renders the term “DNA origami” indefinite.
Furthermore, this definition refers to a large “single-stranded” nucleic acid (paragraph 0039). This is reiterated at paragraph 0040: “…the terms "DNA nanostructure" and "DNA origami" refer to structures made from single-stranded deoxyribonucleic acids (DNAs)…”. However, at paragraph 0059, a description of a “double beam shear sensor [designed] out of DNA origami” is given. Here, it is stated: “the spring element 1 includes of two beams 2 of bundles of 6 dsDNA helices, held together by 6 pairs of pinning staples 3”. That is, double-stranded DNA. Therefore, it is unclear whether a large “single-stranded” nucleic acid is required to be considered “DNA origami”. 
Regarding claims 6 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, regarding claim 8, it is not understood how a “nucleic acid and/or nucleic acid analog nanostructure” can be a "plate".
Regarding claim 10, it is not understood what the term “neutrally buoyant” means, or how that differs from the term “buoyant”.
Regarding claim 20, “the cell or tissue” lacks antecedent basis, as claim 20 depends from claim 17, not claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637